        Case 1:20-cr-00406-KMW Document 26 Filed 09/15/20 Page 1 of 1
        Case 1:20-cr-00406-KMW Document 25 Filed 09/14/20 Page 2 of 2
                                                                   rr===============i
                                                                   USDC SONY
                                                                   J)OCUMENT
                                                               ~

                                                                   ELECTRONICALLY FILED
UN I TED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                              ---------
                                                                   DATE FILED; c:-1/( s;-j;zo
 - - - - - - - - - - - - -                  -x
 UNITED STATES OF AMERICA                                ORDER

                                                         2 0 Cr . 4 0 6 ( KMW )
                  - v. -

 BENJAMIN MEKAWY ,

                      Defendant .

 - - - - - - - - - - - - - - - -x

                WHEREAS ,   with    the   defendant ' s      consent ,     his    guilty      plea

allocution was made before a United States Magistrate Judge on August

17 ,   2020 ;
                WHEREAS ,   a   transcript       of   the    allocution          was   made    and

 thereafter was transmitted to the District Court ; and

                WHEREAS ,   upon    review of     that      transcript ,     this      Court has

 determined that the defendant entered the guilty plea knowingly and

 voluntarily and that there was a factual basis for the guilty plea ;

                 IT   IS HEREBY ORDERED that          the defendant ' s      guilty plea        is

 accepted .

 SO ORDERED :

 Dated :         New York , New York

                ~ .p){O\b<A ,~ ,     2020

                                                      I ~ ~- ~
                                            THE HONORABLE KIMBA M. WOOD
                                            UNITED STATES DISTRICT JUDGE
